                                                                          THE HONORABLE Brian D. Lynch
 1                                                                                          CHAPTER 13
                                                                          HEARING DATE: September 11, 2019
 2                                                                               HEARING TIME: 1:30 p.m.
                                                                                  LOCATION: Tacoma, WA
 3                                                                         RESPONSE DUE: September 4, 2019

 4
                                  UNITED STATES BANKRUPTCY COURT
 5                                WESTERN DISTRICT OF WASHINGTON

 6
                                                            )    Case No.     16-45021 BDL Ch. 13
 7   In re:                                                 )
              Jeffrey Michael Browning                      )    NOTICE OF HEARING AND MOTION
 8            Cody Allen Kidd                               )    TO WITHDRAW AS ATTORNEY
                                                            )
 9                                                          )
                                                            )
10   Debtor(s)                                              )

11
      TO:      Clerk of the United States Bankruptcy Court; and All parties in interest:
12
     PLEASE TAKE NOTICE that a Motion to Withdraw as Attorney IS SET FOR HEARING as follows:
13
                 DATE OF HEARING                  September 11, 2019
14
                 TIME                             1:30 pm
15               JUDGE                            Hon. Brian D. Lynch
                 LOCATION                         Tacoma            Federal
16
                                                  Courthouse Union Station
                                                  1717 Pacific Avenue
17
                                                  Tacoma, WA 98402
                                                  Courtroom I
18
                 RESPONSE DUE                     September 4, 2019
19
               IF YOU OPPOSE the motion you must file your written response with the court clerk,
20
     and deliver copies to the undersigned and all interested parties NOT LATER THAN THE RESPONSE
21   DATE.
22             IF NO RESPONSE IS TIMELY FILED AND SERVED, the Court may, in its discretion,
     GRANT THE MOTION PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, and
23
     strike the hearing.
24                                                      MOTION
25




     NOTICE OF HEARING AND MOTION TO WITHDRAW AS ATTORNEY
            COMES NOW the Debtor, by and through their attorney of record, and moves the Court
 1
     for an order allowing Mark A. Ditton to withdraw as attorney for both debtors.
 2
            1. Debtors are divorcing and Counsel cannot represent either party at this point in this
 3
               case;
            2. Debtors’ mailing address is 3202 South Mason Ave C103 Tacoma, WA 98409
 4
            3. Debtor’s email and phone is: 253-468-5359 email: jeffbrowning33@gmail.com
 5
            4. Joint Debtor’s mailing address is: 165 Butternut Street, Kunkletown, PA 18058
            5. Joint Debtor’s email and phone is: 253-905-8028; email: codykidd18@gmail.com
 6          6. No deadlines, hearings or trials will be automatically continued as a result of counsel’s
               withdrawal.
 7

 8          WHEREFORE, Debtor moves this Court for an Order Allowing Mark A. Ditton to

 9   withdraw as attorney of record for both debtors.

10          DATED: August 13, 2019
11                                                         Respectfully submitted:
12
                                                           /s/ Mark A. Ditton #45432  ______
13
                                                           Mark A. Ditton, WSBA#45432
                                                           Attorney for Debtor(s)
14

15

16

17

18

19

20

21

22

23

24

25




     NOTICE OF HEARING AND MOTION TO WITHDRAW AS ATTORNEY
Label Matrix for local noticing   1st Financial Bank                    1st Financial Bank USA
0981-3                            c/o Jefferson Capital Systems LLC     Attn: Bankruptcy
Case 16-45021-BDL                 PO Box 7999                           Po Box 1200
Western District of Washington    Saint Cloud MN 56302-7999             North Sioux City, SD 57049-1200
Tacoma
Tue Aug 13 12:14:43 PDT 2019
1st Financial Bank USA            ARS/Account Resolution Specialist     Action Collection Svc
c/o Five Lakes Agency, Inc.       Po Box 459079                         1325 S Vista Ave
P.O. Box 80730                    Sunrise, FL 33345-9079                Boise, ID 83705-2533
Rochester, MI 48308-0730


Aes/chase Bank                    American InfoSource LP as agent for   Bank Of America
Po Box 61047                      Verizon                               Nc4-105-03-14
Harrisburg, PA 17106-1047         PO Box 248838                         Po Box 26012
                                  Oklahoma City, OK 73124-8838          Greensboro, NC 27420-6012


Jeffrey Michael Browning          (p)CAINE & WEINER COMPANY             Calvary Portfolio Services
3202 South Mason Ave C103         12005 FORD ROAD 300                   500 Summit Lake Ste 400
Tacoma, WA 98409-8509             DALLAS TX 75234-7262                  Valhalla, NY 10595-2322



Capital One                       Cavalry SPV II, LLC                   Central Financial Control
Po Box 30285                      500 Summit Lake Drive, Ste 400        Po Box 66044
Salt Lake City, UT 84130-0285     Valhalla, NY 10595-2321               Anaheim, CA 92816-6044



Chase Card                        Commonwealth Financial Systems        Credit Acceptance
Attn: Correspondence              245 Main St                           25505 West 12 Mile Rd
Po Box 15298                      Dickson City, PA 18519-1641           Suite 3000
Wilmington, DE 19850-5298                                               Southfield, MI 48034-8331


Credit Acceptance Corp.           Credit International C                Credit One Bank Na
RCO Legal, PS                     Po Box 1268                           Po Box 98873
c/o John A. McIntosh              Bothell, WA 98041-1268                Las Vegas, NV 89193-8873
13555 SE 36th St
Suite 300
Bellevue, WA 98006-1489
DYNAMIC COLLECTORS, INC.          Dept Of Ed/Navient                    Mark Ditton
790 S MARKET BLVD                 Attn: Claims Dept                     Northwest Debt Relief Law Firm
CHEHALIS, WA 98532-3420           Po Box 9400                           14900 Interurban Ave. S. Suite 265
                                  Wilkes Barr, PA 18773-9400            Seattle, WA 98168-4618


Diversified Consultant            ERC/Enhanced Recovery Corp            Fingerhut
10550 Deerwood Park Blvd          8014 Bayberry Rd                      6250 Ridgewood Rd
Jacksonville, FL 32256-0596       Jacksonville, FL 32256-7412           St Cloud, MN 56303-0820



Geico                             Heritage Bank                         IRS
Attn: Region 4 Policy Processi    10318 Gravelly Lake Dr. SW            PO Box 7346
PO Box 509090                     Lakewood, WA 98499-5007               Philadelphia, PA 19101-7346
San Diego, CA 92150-9090
JP Morgan Chase                                (p)JEFFERSON CAPITAL SYSTEMS LLC   Cody Allen Kidd
Attn: Bankruptcy                               PO BOX 7999                        165 Butternut St
Po Box 15298                                   SAINT CLOUD MN 56302-7999          Kunkletown, PA 18058-7227
Wlmington, DE 19850-5298


LVNV Funding, LLC its successors and assigns   Michael G. Malaier                 John Anthony McIntosh
assignee of FNBM, LLC                          2122 Commerce Street                Schweet Linde & Coulson
Resurgent Capital Services                     Tacoma, WA 98402-3002              575 S Michigan Street
PO Box 10587                                                                      Seattle, WA 98108-3316
Greenville, SC 29603-0587

Midland Funding, LLC                           MultiCare                          National Credit System
Midland Credit Management, Inc.                PO BOX 34616                       Po Box 31215
as agent for Midland Funding, LLC              Seattle, WA 98124-1616             Atlanta, GA 31131
PO BOX 2011
Warren, MI 48090-2011

Navient Solutions, Inc. on behalf of           Pac Nw Coll                        Pacific Northwest Coll
Department of Education Loan Services          819 Pacific Ave                    819 Pacific Ave
P.O. Box 9635                                  Tacoma, WA 98402-5209              Tacoma, WA 98402-5209
Wilkes-Barre, PA 18773-9635


Pacific Northwest Collections                  Pierce County District Court       (p)PORTFOLIO RECOVERY ASSOCIATES LLC
819 Pacific Ave                                930 Tacoma Ave. S. Room 239        PO BOX 41067
Tacoma, WA 98402-5209                          Tacoma, WA 98402-2175              NORFOLK VA 23541-1067



Progressive Insurance                          Puget Sound Collections            Puget Sound Collections
6300 Wilson Mills Road                         Attn: Janice White                 PO Box 3011
Cleveland, OH 44143-2182                       PO Box 3011                        Tacoma, WA 98401-3011
                                               Tacoma, WA 98401-3011


Quantum3 Group LLC as agent for                Quantum3 Group LLC as agent for    Ruston Municipal Court
CF Medical LLC                                 CP Medical LLC                     5117 N Winnifred St
PO Box 788                                     PO Box 788                         Tacoma, WA 98407-6512
Kirkland, WA 98083-0788                        Kirkland, WA 98083-0788


Sound Credit Union                             Sound Credit Union                 Southwest Credit Systems
3633 Pacific Ave                               Po Box 1595                        4120 International Parkway Ste 1100
Tacoma, WA 98418-7900                          Tacoma, WA 98401-1595              Carrollton, TX 75007-1958



Synchrony Bank/ JC Penneys                     Synchrony Bank/ Old Navy           (p)T MOBILE
Po Box 965064                                  Po Box 965064                      C O AMERICAN INFOSOURCE LP
Orlando, FL 32896-5064                         Orlando, FL 32896-5064             4515 N SANTA FE AVE
                                                                                  OKLAHOMA CITY OK 73118-7901


TSI                                            Target                             Tsi/980
Po Box 15630                                   C/O Financial & Retail Srvs        2920 Prospect Park Drive
Wilmington, DE 19850-5630                      Mailstopn BT POB 9475              Rancho Cordova, CA 95670-6036
                                               Minneapolis, MN 55440-9475
(p)US BANK                                             US District Court                                    United States Trustee
PO BOX 5229                                            700 Stewart Street                                   700 Stewart St Ste 5103
CINCINNATI OH 45201-5229                               Seattle, WA 98101-4439                               Seattle, WA 98101-4438



Verizon                                                Verizon                                              Visa Dept Store National Bank
140 West Street                                        Bankruptcy                                           Attn: Bankruptcy
New York, NY 10007-2123                                PO Box 165018                                        Po Box 8053
                                                       Columbus, OH 43216                                   Mason, OH 45040-8053


Wells Fargo                                            Whatcom County District Court
P.O. Box 14547                                         311 Grand Ave # 301
Des Moines, IA 50306-3547                              Bellingham, WA 98225-4038




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Caine & Weiner                                         Jefferson Capital Systems LLC                        Portfolio Recovery Associates, LLC
Po Box 5010                                            PO Box 7999                                          POB 41067
Woodland Hills, CA 91365                               St Cloud, mn 56302-9617                              Norfolk VA 23541



T-Mobile                                               (d)T-Mobile                                          US Bank
Bankruptcy Notices                                     PO Box 660252                                        Bankruptcy Department
PO Box 53410                                           Dallas, TX 75266-0252                                P.O. Box 5229
Bellevue, WA 98015                                                                                          Cincinnati, OH 45201-5229


(d)US Bank
Cardmember Services
P.O. Box 108
Saint Louis, MO 63166-9801




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                        (d)Progressive Insurance Company                     End of Label Matrix
                                                       6300 Wilson Mills Road                               Mailable recipients    67
                                                       Cleveland, OH 44143-2182                             Bypassed recipients     2
                                                                                                            Total                  69
